DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities:  typographical error “wherein a a layer “.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. US 2018/0058777.


    PNG
    media_image1.png
    1311
    1160
    media_image1.png
    Greyscale

Re claim 1, Anderson teaches a liquid cooled power electronic device (fig26 and 31), comprising: 
a unitary cooling body (806/2506, fig8 and 31, [90, 219]) defining a fluid inlet (2522, fig 31, [224]), a fluid outlet (2524, fig31, [224]), a fluid passageway between (806 inside of cavity 808, fig8, [90]) an external surface (surface of 806 in contact with 804, fig8, [90]) for absorbing heat from surroundings of the cooling body and internal surfaces for transferring heat to a fluid flowing through the passageway ([54, 92]), wherein deformations are provided along walls of the cooling body to introduce or increase turbulence to a cooling medium passing through the cooling body (fig9 and 18, [137]); 
a main housing (804, fig8, [90]) having a recess (812 and 808, fig8, [92]) configured to receive the cooling body; and 
a first circuit substrate (602 and 604, fig6, [73]) having a first active electronic component (602, fig6, [73]) in thermal contact with the external surface of a first side of the cooling body (side of 806 facing 602, fig8), wherein the cooling body is disposed between the main housing and the first circuit substrate (602 can be placed on either side of 500 [75, 76]. When 602-604 is placed on top of 2502/804 cooling body will be between housing 2510/804 and circuit substrate 604, see figure above).
Re claim 2, Anderson teaches the device of claim 1, further comprising a second circuit substrate (second component coupled to a second side of 500, fig6, [76]) having a second active electronic component in thermal contact with the external surface of the cooling body on a second side of the cooling body opposite of the first side of the cooling body ([76]).
Re claim 3, Anderson teaches the device of claim 1, further comprising a cover to enclose the cooling body and first circuit substrate within the main housing (case enclosure used for fig26 or 34, [216]).
Re claim 4, Anderson teaches the device of claim 2, further comprising a first cover to enclose the cooling body and first circuit substrate within the main housing (top part of case enclosure used for fig26 or34, [216]), and a second cover to enclose the second circuit substrate within the main housing (bottom part of case enclosure used for fig26 or34, [216]).
Re claim 5, Anderson teaches the device of claim 1, wherein the cooling body is fabricated from a material (tube as Copper, [54]) that has a higher thermal conductivity than the material used to fabricate the main housing (body as aluminum, [53]).
Re claim 6, Anderson teaches the device of claim 1, wherein the main housing is fabricated from a material having greater strength than the material used to fabricate the cooling body (tube hydroformed in plate, fig8 and 9, [93]).
Re claim 7, Anderson teaches the device of claim 6, wherein the cooling body is fabricated from a material (tube as Copper, [54]) that has a higher thermal conductivity than the material used to fabricate the main housing (body as aluminum, [53]).
Re claim 10, Anderson teaches the device of claim 1, wherein the cooling body is fabricated from stainless steel ([54]).

    PNG
    media_image2.png
    558
    896
    media_image2.png
    Greyscale

Re claim 11, Anderson teaches the device of claim 1, wherein a layer of thermal interface material (thermal transfer material, [156]) is disposed directly between and in contact with the external surface (exposed portion of tube 2908, fig24, [156]) of the unitary cooling body and the first circuit substrate (3302, fig24, [156]).


    PNG
    media_image3.png
    1263
    978
    media_image3.png
    Greyscale

Re claim 20, Anderson teaches a liquid cooled power electronic device (fig24 and 31), comprising: 
a unitary cooling body (2908/2506, fig24 and 31, [156, 219]) defining a fluid inlet (2522, fig 31, [224]), a fluid outlet (2524, fig31, [224]), a fluid passageway (2908 inside 2902, fig24, [150]) between the fluid inlet and the fluid outlet, the cooling body having external surfaces (surface of 2908 in contact with 2902, fig24) for absorbing heat from surroundings of the cooling body and internal surfaces for transferring heat to a fluid flowing through the passageway ([54, 92]), wherein deformations (fig24, 18 
a main housing (2902/2504, fig24 and 31) having a recess (fig24) configured to receive the cooling body; and 
a first circuit substrate (3302 and 3304, fig24, [155]) having a first active electronic component (3302, fig24, [155]) in thermal contact with the external surface of a first side of the cooling body (side of 2908 facing 3302, fig24), wherein the cooling body (2908/2506, fig24 and 31, [156, 219]) is retained within the recess between the main housing (2902, fig24) and the circuit substrate (3302 and 3304, fig24, [155]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2018/0058777 in view of St. Louis US 2008/0236794.

Re claim 8, Anderson shows the device substantially as applied to claim 1.

St. Louis teaches aluminum tube with a non-corroding highly-conductive surface used in a heat removal device ([39]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Anderson with the teaching of St. Louis to use an aluminum tube with a non-corroding highly-conductive surface to transfer heat (St. Louis, [39]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2018/0058777 in view of Vuillerme et al. US 2016/0153682.

Re claim 9, Anderson shows the device substantially as applied to claim 1.
Anderson does not explicitly show wherein the cooling body is fabricated from low alloy steel.
Vuillerme teaches low alloy steel presents good thermal conductivity, low coefficient of thermal expansion, low cost and good resistance to creep deformation (Vuillerme, [45]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Anderson with the teaching of Vuillerme to use a material with good thermal conductivity, low coefficient of thermal expansion, low cost and good resistance to creep deformation (Vuillerme, [45]).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOMING LIU/Examiner, Art Unit 2812